DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Thomas Chlebeck, on 3/22/2022.

The application has been amended as follows: 

Claim 1 (amended):  A signal processing device comprises:
an echo cancellation unit that performs an echo cancellation process of canceling an output signal component from a speaker on signals from a plurality of microphones;
a clip detection unit that performs a clip detection for signals from the plurality of microphones; and
a clipped one of the microphones on a basis of a signal of a non-clipped one of the microphones,
wherein in a case where a user speech is present and no speaker output is present, the clip compensation unit does not compensate for the signal after the echo cancellation process of the clipped microphone.

Claim 7 (canceled).

Claim 9 (amended):  A signal processing method comprising:
an echo cancellation procedure to perform an echo cancellation process of canceling an output signal component from a speaker on signals from a plurality of microphones;
a clip detection procedure to perform a clip detection for signals from the plurality of microphones; and
a clip compensation procedure to compensate for a signal after the echo cancellation process of a clipped one of the microphones on a basis of a signal of a non-clipped one of the microphones,
wherein in a case where a user speech is present and no speaker output is present, the clip compensation procedure does not compensate for the signal after the echo cancellation process of the clipped microphone.


Claim 10 (amended):  A non-transitory storage medium encoded with instructions that, when executed by a computer, execute processing comprising: 
an echo cancellation function to perform an echo cancellation process of canceling an output signal component from a speaker on signals from a plurality of microphones;
a clip detection function to perform a clip detection for signals from the plurality of microphones; and
a clip compensation function to compensate for a signal after the echo cancellation process of a clipped one of the microphones on a basis of a signal of a non-clipped one of the microphones,
wherein the clip compensation function compensates for a signal of the clipped microphone by suppressing the signal, and
wherein the clip compensation function suppresses a signal of the clipped microphone on a basis of an average power ratio between a signal of the non-clipped microphone and a signal of the clipped microphone.










Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Regarding claims 1-8, claim limitations “echo cancellation unit,” “clip detection unit,” “clip compensation unit," “drive unit,” and “control unit” have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “unit" coupled with functional language “performs,” “compensates” and “changes” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 1-8 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Stokes, III et al. (US Pub. 20060210096) discloses a signal processing device comprises:  an echo cancellation unit that performs an echo cancellation process of canceling an output signal component from a speaker on signals from a plurality of microphones; a clip detection unit that performs a clip detection for signals from the plurality of microphones; and a clip compensation unit that compensates for a signal after the echo cancellation process of a clipped one of the microphones on a basis of a signal of a non-clipped one of the microphones.  
However, Stokes fails to teach the combination of a signal processing device comprises:  an echo cancellation unit that performs an echo cancellation process of wherein in a case where a user speech is present and no speaker output is present, the clip compensation unit does not compensate for the signal after the echo cancellation process of the clipped microphone.
Regarding independent claim 9, the prior art of record, Stokes, discloses a signal processing method comprising:  an echo cancellation procedure to perform an echo cancellation process of canceling an output signal component from a speaker on signals from a plurality of microphones; a clip detection procedure to perform a clip detection for signals from the plurality of microphones; and a clip compensation procedure to compensate for a signal after the echo cancellation process of clipped one of the microphones on a basis of a signal of non-clipped one of the microphones.  
However, Stokes fails to teach the combination of a signal processing method comprising:  an echo cancellation procedure to perform an echo cancellation process of canceling an output signal component from a speaker on signals from a plurality of microphones; a clip detection procedure to perform a clip detection for signals from the plurality of microphones; and a clip compensation procedure to compensate for a signal after the echo cancellation process of clipped one of the microphones on a basis of a signal of non-clipped one of the microphones, wherein in a case where a user speech is present and no speaker output is present, the clip compensation procedure does not compensate for the signal after the echo cancellation process of the clipped microphone.  
Regarding independent claim 10, the prior art of record, Stokes discloses a non-transitory storage medium encoded with instructions that, when executed by a computer, execute processing comprising:  an echo cancellation function to perform an echo cancellation process of canceling an output signal component from a speaker on signals from a plurality of microphones; a clip detection function to perform a clip detection for signals from the plurality of microphones; and a clip compensation function to compensate for a signal after the echo cancellation process of clipped one of the microphones on a basis of a signal of non-clipped one of the microphones.  
However, Stokes fails to teach the combination of a non-transitory storage medium encoded with instructions that, when executed by a computer, execute processing comprising:  an echo cancellation function to perform an echo cancellation process of canceling an output signal component from a speaker on signals from a plurality of microphones; a clip detection function to perform a clip detection for signals from the plurality of microphones; and a clip compensation function to compensate for a signal after the echo cancellation process of clipped one of the microphones on a basis of a signal of non-clipped one of the microphones, wherein the clip compensation function compensates for a signal of the clipped microphone by suppressing the signal, and wherein the clip compensation function suppresses a signal of the clipped microphone on a basis of an average power ratio between a signal of the non-clipped microphone and a signal of the clipped microphone.  The distinct features, as disclosed in independent claims 1, 9 and 10 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/PAUL KIM/Primary Examiner, Art Unit 2654